DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally filed claims were drawn to a system that is independent and distinct from the method recited in claim 30. The method of claim 30 could be performed by a system that does not generate or train a model of the brain of a user, and the originally claimed system could be used to perform a method that does not generate slow wave coupled spindle synchrony data of a user.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to claim 21, the originally filed Specification fails to provide adequate written description for one or more processors configured to implement at least one machine learning model of a brain to determine an expected effect of a pharmacological agent. No guidance is provided by the Specification with regard to how a machine learning model that is trained based on a plurality of measurements and brain state parameters could be used to determine an expected effect of a pharmacological agent. Regarding claims 23 and 24, the originally filed Specification fails to provide adequate written description for  training a machine learning model to model spike functions and multi-input-coevolution triggered firing. Regarding claim 28, the originally filed Specification fails to provide adequate written description for one or more processors being configured to identify a preferred machine learning model of at least one machine learning model using system identification, dimensional modeling and dimension reduction. No description is given in the Specification regarding how a preferred machine learning model is identified.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-14, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10 recite that a machine learning model is trained to model a brain, wherein the machine learning model emulates functions of the brain. As mentioned during the Interview that was conducted on 26 July 2022, it is unclear how a model of a brain “emulates” functions of the brain. The model mentioned in the Specification does not imitate functions performed by the brain. For this examination, the phrase “wherein the at least one machine learning model of the brain emulates functions of the brain” is being interpreted as “wherein the at least one machine learning model is a model of the brain”. Claim 2, in its current written form, is incomprehensible. The Examiner is interpreting claim 2 to read in line with claim 11. Claim 6 recites the phrase “the at least one model of the brain”. This phrase lacks proper antecedent basis as claim 1 recites “the at least one machine learning model”. For this examination, the phrase in claim 6 is being interpreted as “the at least one machine learning model”. Claim 26 recites the phrase “the estimates”. This phrase lacks proper antecedent basis. For this examination, the phrase is being interpreted as “the estimate”. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-14, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al.’024 (US Pub No. 2014/0358024 – cited by Applicant).
Regarding claim 1, Figures 1-3 of Nelson et al.’024 disclose a system, the system comprising: an interface configured to obtain a plurality of measurements from a brain of a user (Figure 1, interface 20A and 20B, section [0048]); and one or more processors (Figure 3, processor 80 and section [0105]) configured to: generate one or more brain state parameters (biomarkers) characterizing one or more features of at least one brain state of the user (Figure 9, parameter generating steps 120-128 and sections [0154-0156]); train at least one machine learning model to model the brain of the user based, at least in part, on the one or more brain state parameters and the plurality of measurements (Figure 9, model training step 128 and sections [0082] and [0153-0159] -- a plurality of biomarkers are stored in the memory of the system, each biomarker being mapped to a specific patient state; this database of mapped biomarkers is a model of the brain of the user that “emulates” functions of the brain; section [0153] specifically states that the model is generated during a “learning phase”, and sections [0154-0156] describe the learning phase as training the model to model the brain by correlating patient state indications with a lengthy bioelectrical brain signal recording in time); and generate a control signal based on the plurality measurements and the at least one machine learning model (Figure 2, controller 16, or Figure 3, controller 14, sections [0102] and [0108]). As taught by Nelson et al.’024, biomarkers (brain state parameters) are generated, each biomarker characterizing one or more features of at least one brain state of the user, and then a model of the brain is generated by inputting (storing) the biomarkers into a memory, wherein the biomarkers are determined by training a machine learning model (the machine learning model discussed in sections [0154-0156]). Because the model is generated based on the biomarkers, and the biomarkers are generated based on the plurality of measurements, the model (and control signal) is generated based on both the brain state parameters and the plurality of measurements.
Regarding claim 2, the at least one brain state is associated with identified patterns of neural activity of the user (sections [0144-0152] and [0158]).
Regarding claim 3, the one or more processors are configured to identify the at least one brain state based on a coupling between a plurality of patterns of neural activity of the user (sections [0144-0152] and [0158]).
Regarding claim 4, the control signal is configured to change the at least one brain state of the user (section [0161]).
Regarding claim 5, the control signal is configured to enable closed-loop control of stimulation of the brain of the user (section [0161]).
Regarding claim 6, the system comprises a controller configured to generate one or more diagnostic messages based, at least in part, on the plurality of brain state parameters and the at least one model of the brain (section [0119]).
Regarding claim 7, the control signal is configured to cause a prosthetic device to implement one or more operations (the implanted stimulating electrodes shown in Figure 1 are a prosthetic device, sections [0102] and [0108]).
Regarding claim 8, the interface is further configured to provide a plurality of stimuli to the brain of the user (the interface shown in Figures 1 and 2 comprise a plurality of electrodes, each capable of providing stimulation [0048]; therefore, a plurality of stimuli are provided to the brain of the user).
Regarding claims 10-14, the sections of Nelson et al.’024 cited above disclose a method comprising the steps set forth in the claims.
Regarding claims 23 and 24, the at least one machine learning model models spike functions and multi-input-coevolution triggered firing including coherence, synchrony, coupling, or correlation of two waveforms triggering a cell firing (sections [0144-0152] and [0158] – the “peaks” of sections [0144-0152] are considered “spike functions” as neither the Specification nor the claim provide guidance as to what is to be considered a spike function, and section [0158] specifically discloses coherence).
Regarding claim 25, the electrical stimulation provided by the stimulating electrodes in response to the control signal is capable of improving slow wave coupled spindle synchrony (based on the biomarker identified by the one or more processors).
Regarding claim 26, the changes in spectral components of the plurality of measurements from the user’s brain are the estimates that are used to train the at least one machine learning model (as discussed in sections [0144-0152] and [0153-0159]).
Regarding claim 27, the brain state parameters include lower frequency oscillations mediated with higher frequency oscillations (sections [0144] and [0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al.’024, as applied to claim 1, in view of Suffin et al.’128 (US Pub No. 2003/0135128).
Nelson et al.’024 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the one or more processors being configured to implement the at least one machine learning model of the brain to determine an expected effect of a pharmacological agent, and update the control signal based on the expected effect of the pharmacological agent. Suffin et al.’128 teaches implementing a machine learning model of the brain to determine an expected effect of a pharmacological agent on a user based on the user’s EEG signal, wherein a control signal is updated based on the expected effect of the pharmacological agent. The method is performed to select a reliable therapy for the user (sections [0051-0052] and [0056-0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the one or more processors of Nelson et al.’024 to be configured to determine an expected effect of a pharmacological agent on the user based on the user’s EEG signal, wherein the control signal is updated based on the expected effect of the pharmacological agent, as taught by Suffin et al.’128, since it would help provide more effective treatment to the user.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al.’024, as applied to claim 1, in view of Huang et al.’485 (US Pub No. 2017/0071485).
Nelson et al.’024 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the one or more processors being configured to implement an adaptive learning model to iteratively update the at least one machine learning model of the brain. Huang et al.’485 teaches continuously updating a personalized machine learning model of a physiological system with an optimization algorithm in order to provide the most accurate output at any given time (sections [0026], [0035], and [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the one or more processors of Nelson et al.’024 to be configured to implement an adaptive learning model to iteratively update the at least one machine learning model of the brain as Huang et al.’485 teaches that this would provide the most accurate modeling results at any given time.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al.’024, as applied to claim 1, in view of Parker et al.’257 (US Pub No. 2014/0236257).
Nelson et al.’024 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the control signal being generated using a genetic algorithm. Parker et al.’257 teaches using a genetic algorithm to generate a control signal for neural stimulating electrodes in order to optimize stimulation parameters of the electrodes and elicit a desired evoked response (section [0179]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Nelson et al.’024 to include using a genetic algorithm to generate the control signal, as taught by Parker et al.’257, since it would optimize the stimulation parameters provided to the stimulating electrodes.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered and they are not persuasive. Applicant argues that Nelson does not teach training a machine learning model. The Examiner respectfully disagrees. Sections [0153-0156] of Nelson specifically teach training a machine learning model during a learning phase, wherein the learning phase includes training the model with time-correlated bioelectrical signal data of a user and patient state indications of the user. Given its broadest reasonable interpretation, “machine learning” is a method of data analysis that automates analytical model building. The method of building a model taught by Nelson is a method of data analysis that automates analytical model building.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouton et al.’790 (WO 2016/196790) teaches training a machine learning model to model the brain of a user based on one or more inputs comprising one or more brain state parameters and a plurality of EEG measurements, wherein a control signal is generated based on the plurality of EEG measurements and the machine learning model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791